DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is being considered by the examiner. An Initialed copy of the IDS is enclosed

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bousmalis et al (NPL titled: Unsupervised Pixel–Level Domain Adaptation with .
As to claim 13, Bousmalis discloses a system for removing noise from a captured real-world depth image (Unsupervised Pixel–Level Domain Adaptation with Generative Adversarial Networks – see title) comprising: a first generative adversarial neural network (GAN) (see Fig 2), the first GAN being trained with synthetic images derived from three-dimensional computer assisted drafting (CAD) (A second component of the dataset consists of CAD models of these same 11 objects in a large variety of poses rendered on a black background, which we refer to as Synthetic Cropped LineMod.- see section 4, [p][003]) information for a target object to be recognized in the capture real-world depth image (Fig 4 – Synth Cropped Linemod and section 4, [p][004] - We treat Synthetic Cropped LineMod as the source dataset and the real Cropped LineMod as the target dataset), wherein the first GAN is configured to receive the real-world depth image and output a cleaned image to resemble one of the synthetic images (Our generative adversarial network (GAN)–based model adapts source-domain images to appear as if drawn from the target domain – see abstract), the second GAN being trained with the synthetic images used to train the first GAN (see section 4.5 table 6); however, Bousmalis does not expressly disclose a second GAN configured to receive an output of the first GAN, wherein the second GAN operates to fine tune the cleaning of the real-world depth image, including removing additional noise from the cleaned depth image or restoring features of the target object.
Zhao  discloses second GAN configured to receive an output of the first GAN, wherein the second GAN operates to fine tune the cleaning of the real-world depth 
 	Bousmalis and Zhao are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added system of Zhao to the system of Bousmalis so that a corrupted image serves as the input to our method and
the output of deblurring-denoising network is the final resulting image (see section 3.1, [p][001]).Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

As to claim 14, Bousmalis teaches the system, further comprising: the first GAN configured to identify an object of interest in the real-world depth image via the first GAN comparing a synthetic image and the cleaned real-world depth image (earn to extract features that are domain–invariant – see abstract).

Allowable Subject Matter
Claims 15-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 1-12 are allowed. 
The closest prior art of record is Divakar et al (NPL titled: Image Denoising via CNNs: An Adversarial Approach). All the features of claim 1 are disclosed except: in the first GAN, subtracting the background in the real-world depth image; in the first GAN, segmenting the foreground in the real-world depth image to produce a cleaned real- world depth image


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 17, 2021